[Cite as State v. Peterson, 2016-Ohio-307.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee                  :
                                                                        No. 15AP-577
v.                                                   :                (C.P.C. No. 14CR-187)

George J. Peterson,                                  :              (REGULAR CALENDAR)

                 Defendant-Appellant                 :




                                              D E C I S I O N

                                     Rendered on January 28, 2016


                 Ron O'Brien, Prosecuting Attorney, and Laura Swisher, for
                 appellee.

                 Todd Barstow, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} George J. Peterson is appealing from his convictions on charges of improper

handling of a firearm in a motor vehicle and of having a weapon under disability. He

assigns a single error for our consideration:

                 THE TRIAL COURT ERRED AND DEPRIVED APPELLANT
                 OF DUE PROCESS OF LAW AS GUARANTEED BY THE
                 FOURTEENTH AMENDMENT TO THE UNITED STATES
                 CONSTITUTION AND ARTICLE ONE SECTON TEN OF
                 THE OHIO CONSTITUTION BY FINDING HIM GUILTY OF
                 IMPROPER HANDLING OF FIREARM IN A MOTOR
                 VEHICLE AND HAVING WEAPON UNDER DISABILITY AS
                 THOSE VERDICTS WERE NOT SUPPORTED BY
No. 15AP-577                                                                                  2

              SUFFICIENT EVIDENCE AND WERE ALSO AGAINST THE
              MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 2} Sufficiency of the evidence is the legal standard applied to determine

whether the case should have gone to the jury. State v. Thompkins, 78 Ohio St. 3d 380,

386 (1997). In other words, sufficiency tests the adequacy of the evidence and asks

whether the evidence introduced at trial is legally sufficient as a matter of law to support a

verdict. Id. "The relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St. 3d
259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307

(1979). The verdict will not be disturbed unless the appellate court finds that reasonable

minds could not reach the conclusion reached by the trier of fact. Jenks at 273. If the

court determines that the evidence is insufficient as a matter of law, a judgment of

acquittal must be entered for the defendant. See Thompkins at 387.

       {¶ 3} Even though supported by sufficient evidence, a conviction may still be

reversed as being against the manifest weight of the evidence. Thompkins at 387. In so

doing, the court of appeals, sits as a " 'thirteenth juror' " and, after " 'reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.' " Id. (quoting State v. Martin, 20 Ohio App. 3d 172, 175

(1st Dist.1983)); see also Columbus v. Henry, 105 Ohio App. 3d 545, 547-48 (10th

Dist.1995). Reversing a conviction as being against the manifest weight of the evidence
No. 15AP-577                                                                                   3

should be reserved for only the most " 'exceptional case in which the evidence weighs

heavily against the conviction.' " Thompkins at 387.

       {¶ 4} As this court has previously stated, "[w]hile the jury may take note of the

inconsistencies and resolve or discount them accordingly, see [State v.] DeHass [10 Ohio

St.2d 230 (1967)], such inconsistencies do not render defendant's conviction against the

manifest weight or sufficiency of the evidence." State v. Nivens, 10th Dist. No. 95APA09-

1236 (May 28, 1996). It was within the province of the jury to make the credibility

decisions in this case. See State v. Lakes 120 Ohio App. 213, 217 (4th Dist.1964), ("It is

the province of the jury to determine where the truth probably lies from conflicting

statements, not only of different witnesses but by the same witness.")

       {¶ 5} See State v. Harris, 73 Ohio App. 3d 57, 63 (10th Dist.1991), (even though

there was reason to doubt the credibility of the prosecution's chief witness, he was not so

unbelievable as to render verdict against the manifest weight).

       {¶ 6} Applying the legal standards to the facts in this case, we overrule the

assignment of error.

       {¶ 7} Peterson was a passenger in a motor vehicle which was pulled over for

having improperly functioning taillights. The driver and the owner of the vehicle, Roland

Adams, Jr., had a suspended operator's license.

       {¶ 8} The police officers involved removed Peterson, Adams, and Adams' wife

from the vehicle. At the jury trial on the charges, one of the officers testified that he felt he

had seen Peterson place something under his seat, which was the front passenger seat.

After the occupants had been removed from the vehicle, the officers found a loaded

firearm on the floor of the vehicle. Subsequent DNA testing indicated that Peterson could

have touched the firearm.
No. 15AP-577                                                                             4

       {¶ 9} Roland Adams, Jr. testified that neither he nor his wife owned a firearm,

including this specific firearm. The DNA testing indicates 1 in 66 individuals could have

provided the DNA found in swabs from the firearm and the clip in the firearm.

       {¶ 10} The DNA evidence in this case is not strong or particularly helpful.

However, it does not prove that Peterson did not touch the weapon or its clip. The DNA

evidence indicates that hundreds of thousands of people in Central Ohio could have

touched the firearm.

       {¶ 11} The verdicts in all likelihood rested upon the facts that Peterson was the

front seat passenger and the firearm was under the seat with the barrel of the firearm

facing toward the rear of the vehicle, which would be consistent with Peterson placing the

firearm under the seat as the police officers approached the vehicle. Again, one of the

officers testified that Peterson had bent forward as police approached the vehicle and that

Peterson seemed to be placing something under the seat. This testimony was combined

with the testimony from Roland Adams, Jr. that neither Adams nor his wife owned any

firearm. Thus, the verdict was consistent with the manifest weight of the evidence and

supported by sufficient evidence.

       {¶ 12} The sole assignment of error is overruled. The judgment of the trial court is

affirmed.

                                                                      Judgment affirmed.


                            BROWN and SADLER, JJ., concur.

                                    ________________